     Case 1:19-cv-01401-NONE-JLT Document 27 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    VESTER L. PATTERSON,                              Case No. 1:19-cv-01401-NONE-JLT (PC)
12                       Plaintiff,                     ORDER DENYING AS MOOT
                                                        PLAINTIFF’S MOTION TO AMEND
13           v.                                         FIRST AMENDED COMPLAINT AND
                                                        ORDERING PLAINTIFF TO FILE A
14    JOHN DOES 1–18,                                   RESPONSE

15                       Defendants.                    (Doc. 26)

16                                                      21-DAY DEADLINE

17          On May 21, 2020, Plaintiff filed a First Amended Complaint naming as defendants S.
18   Tharratt, Randall Caldron, California Correctional Health Care Services, and John Does 1–18,
19   whom Plaintiff identifies as the Hepatitis-C Treatment Committee members. (Doc. 10.) On
20   October 16, 2020, the Court entered a screening order finding that the First Amended Complaint
21   states a cognizable Eighth Amendment claim against Does 1–18 and finding no other claims
22   cognizable as pleaded. (Doc. 12.) Pursuant to the Court’s order, Plaintiff filed a notice that he
23   would proceed only on the cognizable claim and not seek to amend his pleading.
24          On May 14, 2021, the Court entered an Order requiring Plaintiff to identify the John Doe
25   defendants so that service could be attempted by the United States Marshal. (Doc. 25.) Instead of
26   identifying the Doe defendants, Plaintiff filed the instant Motion to Amend First Amended
27   Complaint to add as defendants Steven Tharrat, M.D., Director of Health Care Operations, and
28
     Case 1:19-cv-01401-NONE-JLT Document 27 Filed 06/09/21 Page 2 of 2


 1   CCHCS. (Doc. 26.) Because Dr. Tharrat1 and CCHCS are already named as defendants in the

 2   First Amended Complaint, Plaintiff’s request (Doc. 26) is DENIED as moot.

 3          Upon consideration, the Court will grant Plaintiff one final opportunity to identify the Doe
 4   defendants in order to effect service and move this case forward. Within 21 days, Plaintiff may
 5   file a second amended complaint that identifies the Does by name and basis for liability. No other
 6   claims or defendants should be included in this amended pleading. Alternatively, Plaintiff may
 7   file a voluntary dismissal.
 8          Failure to comply with this order will result in a recommendation that this case be
 9   dismissed for failure to obey a court order.
10

11   IT IS SO ORDERED.

12      Dated:     June 8, 2021                           _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26          1
               Plaintiff is advised that Robert Steven Tharratt passed away on August 20, 2020, and
     that Dr. Joseph Bick is the current Acting Director of the Division of Correctional Health Care
27   Services. CDCR, https://www.cdcr.ca.gov/insidecdcr/2020/10/06/dr-robert-tharratt-longtime-
     cchcs-medical-director-passes-away/ (last visited June 9, 2021); CDCR,
28   https://www.cdcr.ca.gov/about-cdcr/executive-staff/ (last visited June 9, 2021).

                                                     2
